           Case 1:19-cv-01320-SLC Document 71 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTIAN CORDERO,

                                 Plaintiff,

         -v-
                                                              CIVIL ACTION NO.: 19 Civ. 1320 (SLC)
UNITED STATES OF AMERICA,
                                                                           DISCOVERY ORDER
                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Having been advised by the parties that, except for outstanding responses to two

document subpoenas, “all discovery has been completed” (ECF No. 70), the Court orders as

follows:

         1. By August 24, 2021, the parties shall file a joint letter advising whether either party

               intends to move for summary judgment and, if so, proposing a briefing schedule for

               the motion(s). The letter should also indicate whether the parties are interested in

               pursuing settlement at this time and, if so, whether they would like a referral to a

               different Magistrate Judge for a settlement conference. If the parties do not intend

               to move for summary judgment or pursue settlement, then the Court will set the

               pretrial schedule, including a deadline for the submission of a Joint Pretrial Order in

               accordance with the Court’s Individual Practices.

Dated:            New York, New York                    SO ORDERED.
                  August 10, 2021


                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
